in the face. The victim and a witness testified that Harris also stomped on
                the victim's face multiple times. Harris eventually dragged the victim into
                another room and only stopped the beating after one of the young children
                in the house intervened. Harris fled from the scene after taking a hat
                belonging to the victim without his consent, The victim was initially
                diagnosed as a quadriplegic after suffering multiple fractures of the
                lamina and cervical vertebrae.
                            Circumstantial evidence alone may sustain a conviction.
                Buchanan v. State, 119 Nev. 201, 217, 69 P.3d 694, 705 (2003). It is for
                the jury to determine the weight and credibility to give conflicting
                testimony, McNair v. State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992), and
                a jury's verdict will not be disturbed on appeal where, as here, sufficient
                evidence supports the verdict, Bolden v. State, 97 Nev. 71, 73, 624 P.2d 20,
                20 (1981); see also NRS 0.060; NRS 200.380(1); NRS 200.481(1)(a); Litteral
                v. State, 97 Nev. 503, 508, 634 P.2d 1226, 1228-29 (1981) (noting that
                robbery is a general intent crime), disapproved on other grounds by
                Talancon v. State, 102 Nev. 294, 301, 721 P.2d 764, 769 (1986). Therefore,
                we conclude that Harris' contention is without merit and we
                            ORDER the judgment of conviction AFFIRMED.




SUPREME COURT
     OF
   NEVADA
                                                     2
(01 1947A e
                cc:   Hon. Elizabeth Goff Gonzalez, District Judge
                      Eric G. Jorgenson
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                    3
(0) I94Th